               Case 17-50024-LSS        Doc 267     Filed 05/16/19    Page 1 of 1
                         IN THE UNITED STATE DISTRICT COURT
                            FOR THE DISTRICT OF DELAWARE
IN RE: Citadel Watford City Disposal Partners, L.P., et al.
                                            )
 Gavin/Solmonese LLC, Liquidation           )
 Trustee for the Citadel Creditors’         )
 Grantor Trust, successor to Citadel        )
 Watford City Disposal Partners, L.P., et   )
 al.                                        )       Civil Action No. 19-915 UNA
                  Appellant,                )
                                            )
          v.                                )
                                            )       Bankruptcy Case No. 17-50024 LSS
 Mark Dunaway, Jonathon P. Reuben,          )       Bankruptcy Case No. 15-11323 LSS
 P.C., and Louis Bridges                    )      (related)

                  Appellees.



                                 NOTICE OF DOCKETING


A Notice of Appeal of the following order of the Bankruptcy Court dated 5/2/2019 was docketed
in the District Court on 5/16/2019:

        Order Granting Motion of Mark Dunaway to Dismiss Derivative Claims of
                         Amended Complaint dated 5/2/2019

In accordance with the Standing Order of the Court dated September 11, 2012, this case shall be
referred to a United States Magistrate Judge to determine the appropriateness of mediation.
Briefing will be deferred.

Documents prepared for mediation shall be submitted directly to the mediator and should not be
filed with the Clerk’s Office. Any attorneys of record who are not members of the Bar of this
Court shall associate with local counsel in accordance with District of Delaware Local Rule 83.5.
Upon the request of a Judge or a mediator, counsel shall supply paper copies of the designated
record.

                                                 John A. Cerino
                                                 Clerk of Court



Date: 5/16/2019
CC. U.S. Bankruptcy Court
      Counsel via CM/ECF
